             Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.1 Page 1 of 15
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COUR
                                                                     for the                                             JAN 16 2019
                                                         Southern District of California
                                                                                                              CLERK US DISTRICT COURT
                                                                                                           SOUTHERN DISTRICT OF CALIFORNIA
              In the Matter of the Search of                            )                                  BY                      DEPUTY
         (Briefly describe the property to be searched                  )
          or identifY the person by name and address)                               Case No.
                                                                        )
        a. One Apple iPhone, Model: MN6C2LUA,                           )
                                                                        )
                                                                                                      19MJ0201
               !MEI: 35-381808-994887-9
                 (Target Telephone 1)                                   )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
pr~e~11i.{Ya~liWia~~1et_afd give its location):



located in the             Southern               District of               California           , there is now concealed (identifY the
                   ~~-----~                                     ~----------~



person or describe the property to be seized):
 See Attachment B-1


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               r'lf evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description
        21 U.S.C. 841(a)(1), 846                   Conspiracy to Distribute Controlled Substances



          The application is based on these facts:
        See attached affidavit of Drug Enforcement Administration Special Agent Brandon Pullen.


          r'lf Continued on the attached sheet.
          0 Delayed notice of        days (give exact ending date if more than 30 days: - - - - - ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set~


                                                                                                Applicant's signature

                                                                                         Brandon Pullen, DEA Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:         I { l '=» ( f ~

City and state: San Diego, California                                            Hon. Linda Lopez, United States Magistrate Judge
                                                                                                Printed name and title
    Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.2 Page 2 of 15




                               ATTACHMENT A-1

                         PROPERTY TO BE SEARCHED

The property to be searched in connection with an investigation of violations of Title
21, United States Code, Sections 841(a)(l), 846 is described below:

One Apple iPhone,
Model: MN6C2LL/A,
IMEI: 35-381808-994887-9

("Target Telephone #1"). Agents seized Target Telephone #1 from the possession
of Angelina Gonzalez incident to her arrest on October 22, 2018. Target Telephone
#1 is currently in possession of the Drug Enforcement Administration, San Diego
Field Office, located at 4560 Viewridge Ave., San Diego, California 92123.
       Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.3 Page 3 of 15




                                  ATTACHMENT B-1

                                 ITEMS TO BE SEIZED

       Authorization to search the cellular telephone described in Attachment A-1 includes
the search of disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the cellular telephone. The seizure and search of the
cellular telephone will be conducted in accordance with the procedures outlined in the
affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, photographs, audio files, videos,
and location data, for the period of April 1, 2018, to October 22, 2018:

      a.    tending to indicate efforts to distribute methamphetamine, or some other
            controlled substances in the Southern District of California and throughout the
            United States;
      b.    tending to identify accounts, facilities., storage devices, and/or services-such
            as email addresses IP addresses, ana phone numbers-used to facilitate the
            distribution of methamphetamine, or some other controlled substances in the
            Southern District of Ca1ifornia and throughout the United States;
      c.    tending to identify co-conspirators, criminal associates, or others involved in
            distribution of methamphetamine, or some other controlled substances in the
            Southern District of Ca1ifornia and throughout the United States;
      d.    tending to identify travel to or presence at locations involved in the
            distribution of metfiamphetamine, or some other controlled substances in the
            Southern District of California and throughout the United States, such as stash
            houses, load houses, or delivery points;
      e.    tending to identify the user of, or persons with control over or access to, the
            subject telephone; and/or
      f.    tending to place in context, identify the creator or recipient of, or establish the
            time of creation or receipt of communications, records, or data involved in the
            activities described above.

which are evidence of violations of Title 21, United States Code, Sections 841(a)(l),
846.
       Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.4 Page 4 of 15



                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS
 1
          I, Brandon Pullen, being duly sworn, hereby state as follows:
 2
 3                                    INTRODUCTION

 4        1.    This affidavit supports an application for a warrant to search the following
 5 cellular telephones (collectively, "Target Telephones"):
 6              a. One Apple iPhone, Model: MN6C2LL/A, IMEI: 35-381808-994887-9,
 7                 seized from Angelina Gonzalez on October 22, 2018 ("Target Telephone
                   1"), as described further in Attachment A-1, which is incorporated by
 8
                   reference herein;
 9
                b. One Apple iPhone, Model: MQCR2LL/A, IMEI: 35-484709-421112-1,
10
                   seized from Angelina Gonzalez on October 22, 2018 ("Target Telephone
11                 2"), as described further in Attachment A-2, which is incorporated by
                   reference herein;
12
13              c. One Apple iPhone, Model: MRTE2LL/A, IMEI: 35-483009-1651911,
                   seized from Angelina Gonzalez on October 22, 2018 ("Target Telephone
14
                   3"), as described further in Attachment A-3, which is incorporated by
15                 reference herein;
16
                d. One LG Cellular Telephone, Model: LGMP260, IMEI: 352130-09-
17                 824475-8, seized from 1953 Stylus St #107, Chula Vista, CA on October
                   22, 2018 ("Target Telephone 4"), as described further in Attachment A-4,
18
                   which is incorporated by reference herein;
19
                e. One BQ Cellular Telephone, Model: C008053, IMEI: 358625086219500,
20
                   seized from 1953 Stylus St #107, Chula Vista, CA on October 22, 2018
21                 ("Target Telephone 5"), as described further in Attachment A-5, which is
22                 incorporated by reference herein;

23              f. One LG Cellular Telephone, Model: LM-X210MA, IMEI: 356233-09-
24                 478671-9, seized from 1953 Stylus St #107, Chula Vista, CA on October
                   22, 2018 ("Target Telephone 6"), as described further in Attachment A-6,
25                 which is incorporated by reference herein; and
26
                g. One Apple iPhone, Model: MQAQ2LL/A, IMEI: 35-487309-242808-7,
27                 sei'zed from Jasmine Rojas on October 22, 2018 ("Target Telephone 7"),
28                 as described further in Attachment A-7, which is incorporated by reference
                   herein
                                              1
'           Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.5 Page 5 of 15




     1 and seized evidence of crimes, specifically, violations of Title 21, United States Code,
     2 Sections 841(a)(l), 846 as outlined in Attachments B-1 through B-7.
     3         2.     This search supports an investigation into Jan Carlos RIVERA-Cruz,
     4   Angelina GONZALEZ, and Jasmine ROJAS following their arrest for conspiracy to
     5   distribute methamphetamine on October 22, 2018. The Target Telephones were seized
     6   from GONZALEZ, ROJAS, and RIVERA-CRUZ/ROJAS's apartment incident to their
     7   arrest. The Target Telephones are currently being stored as evidence at the Drug
     8   Enforcement Administration, San Diego Field Office, located at 4560 Viewridge Ave.,
     9   San Diego, California 92123.
    10         3.     Based on the information below, there is probable cause to believe that a
    11   search of the Target Telephones will produce evidence of the aforementioned crimes, as
    12   described in Attachments B-1 through B-7.
    13         4.     The information contained in this affidavit is based upon my experience and
    14   training, consultation with other federal, state, and local law enforcement agents. The
    15   evidence and information contained herein was developed from interviews and my review
    16   of documents and evidence related to this case. Because this affidavit is made for the
    17   limited purpose of obtaining a search warrant for the Target Telephones, it does not
    18   contain all of the information known by me or other federal agents regarding this
    19   investigation, but only contains those facts believed to be necessary to establish probable
    20   cause.
    21
                                    EXPERIENCE AND TRAINING
    22
               5.    I am an "investigative or law enforcement officer" of the United States within
    23
         he meaning of Section 2510(7) of Title 18, United States Code, that is an officer of the
    24
          nited States who is empowered by the law to conduct investigations of and to make arrests
    25
         or the offenses enumerated in Title 21 United States Code and other felony offenses.
    26
               6.     I am a Special Agent employed by the United States Drug Enforcement
    27
         Administration (DEA), and have been so employed since April 2015. I am currently
    28
         assigned to the San Diego Field Division's Enforcement Group 1/Major Mexican
                                                    2
        Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.6 Page 6 of 15




 1 Trafficker Task Force, and have been smce August 10, 2015.                  I have received
 2 approximately 18 weeks of training at the DEA Academy in Quantico, Virginia. During
 3 that training, I learned how criminal enterprises are structured and how they operate. I also
 4 learned how controlled substances are manufactured, consumed, packaged, marketed and
 5 distributed. I have had formal and informal training and experience in controlled substances
 6 investigations; I have become familiar with the manner in which controlled substances,
 7 including methamphetamine, are produced, trafficked, distributed and consumed. I have
 8 received training in the identification of all types of controlled substances by sight and
 9 odor. I have participated in multiple arrests for controlled substance violations. In the
1O course of my duties, I have become familiar with the manners and techniques of traffickers
11 in controlled substance as practiced locally.
12         7.     As a law enforcement officer, I have received formal training, as well as on-
13 the-job experience and training, relative to the investigation of the importation,
14 transportation, sales, manufacturing and distribution of controlled substances. I have also
15 participated in investigations which involved the use of electronic surveillance techniques.
16         8.     I have investigated illicit narcotic and controlled substance trafficking that
17 has resulted in arrests and indictments in Federal Court. I have participated in the execution
18 of search warrants on residences and vehicles. I have also participated in undercover
19 operations which involved the sale and purchase of controlled substances and illicit
20 narcotics. I have participated in investigations in which drug traffickers also relied heavily
21 upon telephone communication and other electronic devices as a means of communicating
22 with their associates, confidential informants, cooperating individuals and undercover
23 officers. I have interviewed individuals that have been directly and indirectly involved in
24 the importation, transportation, distribution and manufacturing of illegal drugs, and
25 controlled substances.
26         9.     Based on my training and experience, I have become familiar with the
27 methods utilized in narcotics trafficking operations and the unique trafficking patterns
28 employed by drug trafficking organizations ("DTOs"). I have also spoken with agents, as

                                                3
        Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.7 Page 7 of 15




 1 well as other law enforcement officers, about their experiences and the results of their
 2 investigations and interviews. I have become knowledgeable of the methods and modes of
 3 narcotics operations and the language and patterns of drug abuse and trafficking. With this
 4 training and experience I have become knowledgeable about the methods employed by
 5 drug traffickers to conduct their illegal activities.
 6         10.    Through the course of my training, investigations, and conversations with
 7 other law enforcement personnel, I am aware that it is a common practice for narcotics
 8 smugglers to work in concert with other individuals and to do so by utilizing cellular
 9 telephones to maintain communication and location information with co-conspirators in
1O order to further their criminal activities. This is particularly true in cases involving
11 distribution amount quantities of controlled substances, such as cocaine. Typically, load
12 drivers smuggling controlled substances across the border are in telephonic contact with
13 co-conspirators immediately prior to, during and following the crossing of the narcotic
14 load, at which time they receive instructions on how to cross and where and when to deliver
15 the controlled substance. From my training and experience, I am aware that narcotics
16 smugglers and their organizations use cellular, digital, and satellite telephones, in part,
17 because these individuals believe law enforcement is unable to track the originating and
18 destination phone numbers of calls placed to and from cellular, digital, and satellite
19 telephones.
20         11.    Based upon my training and experience as a Special Agent, and consultations
21 with law enforcement officers experienced in narcotics smuggling investigations, and all
22 the facts and opinions set forth in this affidavit, I submit the following:
23         a.     Drug smugglers will use cellular/mobile telephones because they are mobile and
24                they have instant access to telephone calls, text, web, and voice messages.
25         b.     Drug smugglers will use cellular/mobile telephones because they are able to
26                actively monitor the progress of their illegal cargo while the conveyance is in
27               transit.
28         c.    Drug smugglers and their accomplices will use cellular/mobile telephones

                                                 4
        Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.8 Page 8 of 15




 1               because they can easily arrange and/or determine what time their illegal cargo

 2               will arrive at predetermined locations.
 3         d.    Drug smugglers will use cellular/mobile telephones to direct drivers to
 4                synchronize an exact drop off and/or pick up time of their illegal cargo.
 5         e.     Drug smugglers will use cellular/mobile telephones to notify or warn their
 6                accomplices of law enforcement activity to include the presence and posture of
 7                marked and unmarked units, as well as the operational status of checkpoints and
 8               border crossings.
 9         f.     Drug smugglers and their co-conspirators often use cellular/mobile telephones
10                to communicate with load drivers who transport their narcotics and/or drug
11                proceeds.
12         12.    Based upon my training and experience as a Special Agent, and consultations
13 with law enforcement officers experienced in narcotics smuggling investigations, and all
14 the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can
15 and often do contain electronic records, phone logs and contacts, voice and text
16 communications, and data such as emails, text messages, chats and chat logs from various
17 third-party applications, photographs, audio files, videos, and location data.             This
18 information can be stored within disks, memory cards, deleted data, remnant data, slack
19 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
20 Specifically, I know based upon my training, education, and experience investigating these
21   conspiracies that searches of cellular/mobile telephones yields evidence:
22         a.    tending to indicate efforts to distribute methamphetamine, or some other
23               controlled substances in the Southern District of California and throughout the
24               United States;
25         b.    tending to identify accounts, facilities, storage devices, and/or services-such
26               as email addresses, IP addresses, and phone numbers-used to facilitate the
27               distribution of methamphetamine, or some other controlled substances in the
28                Southern District of California and throughout the United States;

                                                 5
        Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.9 Page 9 of 15




 1         c.        tending to identify co-conspirators, criminal associates, or others involved in
 2                   distribution of methamphetamine, or some other controlled substances fin the
 3                   Southern District of California and throughout the United States;
 4         d.        tending to identify travel to or presence at locations involved m the
 5                   distribution of methamphetamine, or some other controlled substances in the
 6                   Southern District of California and throughout the United States, such as stash
 7                   houses, load houses, or delivery points;
 8         e.        tending to identify the user of, or persons with control over or access to, the
 9                   subject telephone; and/or
10         f.        tending to place in context, identify the creator or recipient of, or establish the
11                   time of creation or receipt of communications, records, or data involved in the
12                   activities described above.
13                           FACTS SUPPORTING PROBABLE CAUSE
14          13.      On October 18, 2018, U.S. Border Patrol Agents assigned to the Predictive
15 Intelligence Targeting Team initiated surveillance of a black BMW X5 bearing California
16 license plates as it entered the United States from Mexico at the Otay Mesa Port of Entry
17 at approximately 6:05 p.m. The black BMW was driven by Angelina GONZALEZ. Agents
18 observed the BMW as it drove to 1953 Stylus Street, #107, Chula Vista, California. The
19 BMW drove into the garage of the apartment complex located at 1953 Stylus Street at
20 approximately 6:35 p.m. Minutes later the vehicle drove out of the garage and away from
21   the location.
22          14.      At approximately 7:05 p.m. on October 18, 2018, while continuing to observe
23   1953 Stylus Street, agents observed Jan Carlos RIVERA-Cruz and Jasmine ROJAS walk
24 out of unit 107 carrying a weighted box. RIVERA-Cruz and ROJAS got into a Toyota
25 Corolla bearing California license plates and agents observed it drive away from the
26 residence. Agents saw a black Volkswagen Atlas begin driving in tandem with the Toyota
27 Corolla. Both vehicle drove down a residential street with limited lighting and agents
28 briefly lost sight of the vehicles. Agents regained surveillance and saw the Toyota Corolla

                                                     6
      Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.10 Page 10 of 15




 1 and the Volkswagen Atlas driving in separate directions. The San Diego Sheriff's Office
 2 conducted a traffic stop of the Volkswagen Atlas after observing multiple traffic violations.
 3 A U.S. Border Patrol K-9 agent used his Narcotics Detection Dog to conduct an exterior
 4 sweep of the Volkswagen. The K-9 alerted to the presence of narcotics. A subsequent
 5 search of the vehicle revealed approximately 15 kilograms of cocaine. The driver of the
 6 Volkswagen was arrested charged with California drug offenses. A gents subsequently
 7 searched the Volkswagen driver's storage unit in National City, California pursuant to a
 8 state search warrant and seized additional 15 kilograms of cocaine from the storage locker.
 9         15.   Based on the seizure of approximately 30 kilograms of cocaine on October
1O 18, 2018, Predictive Intelligence Targeting Team agents conducted additional surveillance
11 of RIVERA-Cruz's residence at 1953 Stylus Street #107, Chula Vista, CA, on October 22,
12 2018. At approximately 6:51 p.m., agents observed the garage door open and RIVERA-
13 Cruz drive his Toyota Corolla and park into a nearby open parking space. Approximately
14 5 minutes later, agents saw the same BMW X5 from October 18, 2018 arrive to RIVERA-
15 Cruz's apartment building and drive into the garage. Records checks revealed that the
16 BMW had recently crossed from Mexico into the United States. At approximately 7 :05
17 p.m., agents saw the BMW drive out of the garage and away from RIVERA-Cruz's
18 building. Investigators from the Border Crime Suppression Team conducted a traffic stop
19 of the BMW based on the surveillance at RIVERA-Cruz's apartment. Investigators
20 identified the driver as Angelina GONZALEZ, as well as two passengers: her adult son
21 and juvenile son. A subsequent search of the BMW revealed that it had an aftermarket
22 compartment in the trunk. Agents seized Target Telephones 1, 2, and 3 from the BMW
23 and GONZALEZ's person.
24         16.   Following the discovery of the compartment in the BMW, agents returned to
25 1953 Stylus Street, Chula Vista, CA, and observed RIVERA-Cruz walking out of
26 apartment 107 carrying a weighted box. Agents saw RIVERA-Cruz get into the same
27 Toyota Corolla as October 18, 2018. Agents maintained surveillance on the Corolla and
28 eventually stopped RIVERA-Cruz in front of a Jack-in-the-Box located at 2015 Birch Road

                                               7
      Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.11 Page 11 of 15




 1 #2700, Chula Vista, CA. RIVERA-Cruz initially denied having anything illegal in his
 2 vehicle. RIVERA-Cruz consented to a search of the Corolla. Agents then searched the
 3 vehicle and discovered approximately 10 pounds of methamphetamine inside trash bags
 4 inside a cardboard box on the floorboard of the passenger seat of the vehicle. The
 5 substances tested presumptively positive for methamphetamine. Investigators with a K-9
 6 arrived and the K-9 conducted an exterior sniff of the Corolla. The K-9 alerted to the
 7 vehicle.
 8         17.   Simultaneously with RIVERA-Cruz's stop, investigators observed Jasmine
 9 ROJAS walking out of apartment 107 carrying a shopping bag and accompanied by a small
1O child. Investigators encountered ROJAS, and she stated that she resided in apartment 107.
11 ROJAS gave consent to look inside her shopping bag. Agents observed a large amount of
12 U.S. currency, later counted and determined to be approximately $164,190 of suspected
13 drug proceeds. ROJAS was arrested and Target Telephone 7 was seized from ROJAS'
14 person.
15         18.   Agents obtained a state warrant to search 1953 Stylus Street #107, Chula
16 Vista, CA and discovered an additional approximately 70 pounds of methamphetamine, 18
17 kilograms of cocaine, and 2 kilograms of fentanyl. Agents seized Target Telephones 4, 5,
18 and 6 from 1953 Stylus Street #107. Agents also seized tools consistent drug distribution,
19 including a large spool of orange plastic wrap, an electronic scale, and a vacuum sealer.
20        19.    Jan Carlos RIVERA-Cruz, Jasmine ROJAS, and Angelina GONZALEZ were
21 arrested and charged with violating various California drug statutes, including Cal. H&S §
22 l 1370.4(a)(3), Cal. H&S § l 1370.4(b)(4), Cal. H&S § 11378, Cal. H&S § 11379(a), Cal.
23 H&S § 11351, as well as willful cruelty to a child, in violation of Cal. PC§ 273A(a).
24        20.    RIVERA-Cruz and ROJAS were put in a patrol car together. They conversed
25 in Spanish together while the patrol doors were shut, which was recorded. RIVERA-Cruz
26 told ROJAS not to say anything in the car. They then began whispering to each other. An
27 agent listened to the recording from the patrol car and heard ROJAS tell RIVERA-Cruz,
28

                                               8
      Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.12 Page 12 of 15




 I "They got me outside with the money in my hand." RIVERA-Cruz asked, "Why didn't you
 2 leave?" ROJAS responded, "They were already here."
 3         21.   The state charges were dismissed following the U.S. Attorney's Office in the
 4 Southern District of California adopting the charges in November 2018. RIVERA-Cruz,
 5 ROJAS, and GONZALEZ currently stand charged with Conspiracy to Distribute Cocaine,
 6 Methamphetamine, and Fentanyl, in violation of Title 21, United States Code, Sections
 7 841(a)(l) and 846 in case no. 18CR5558-DMS. All of the evidence, including the Target
 8 Telephones, have been transferred to DEA custody.
 9         22.   Based upon my training and experience investigating drug trafficking
IO organizations, as well as the training and experience of other agents experienced in
11 narcotics trafficking methods, I believe that RIVERA-Cruz, GONZALEZ, and ROJAS
12 likely used the Target Telephones to coordinate the conspiracy to distribute
13 methamphetamine, cocaine, and fentanyl.          Based on my training and experience in
14 investigating narcotics offenses, I believe that it can take several months to coordinate and
15 develop contacts to carry out a scheme to distribute such massive quantities of narcotics.
16 Specifically in this case, RIVERA-Cruz and ROJAS had 70 pounds ofmethamphetamine,
17 18 kilograms of cocaine, and 2 kilograms of fentanyl at their residence located at 1953
18 Stylus Street # 107, Chula Vista, CA. This is a substantial quantity of narcotics and is
19 consistent with having a trusted relationship with a supplier due to the large monetary value
20 of the drugs. Additionally, agents seized $164, 190 of suspected drug proceeds from
21 ROJAS. Therefore, I believe that RIVERA-Cruz, GONZALEZ, and ROJAS have been
22 involved in their conspiracy to distribute controlled substances for many months, and I
23 believe there may be several months' of evidence showing planning, and preparation on
24 the Target Telephones. Therefore, I respectfully request permission to search the Target
25 Telephones for data beginning on April 1, 2018, up to and including October 22, 2018.
26        23.    I also know that recent calls made and received, telephone numbers, contact
27 names, electronic mail (e-mail) addresses, appointment dates, text messages, pictures and
28 other digital information are stored in the memory of the Target Telephones which may

                                                9
      Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.13 Page 13 of 15




 1 identify other persons involved in narcotics trafficking activities. Accordingly, based upon
 2 my experience and training, consultation with other law enforcement officers experienced
 3 in narcotics trafficking investigations, and all the facts and opinions set forth in this
 4 affidavit, I believe that information relevant to the narcotics smuggling activities of
 5 RIVERA-Cruz, GONZALEZ, and ROJAS such as telephone numbers, made and received
 6 calls, contact names, electronic mail (e-mail) addresses, appointment dates, messages,
 7 pictures and other digital information are stored in the memory of the Target Telephones.
 8                                     METHODOLOGY
 9         24.    It is not possible to determine, merely by knowing the cellular/mobile
10 telephone's make, model and serial number, the nature and types of services to which the
11 device is subscribed and the nature of the data stored on the device. Cellular/mobile
12 devices today can be simple cellular telephones and text message devices, can include
13 cameras, can serve as personal digital assistants and have functions such as calendars and
14 full address books and can be mini-computers allowing for electronic mail services, web
15 services and rudimentary word processing. An increasing number of cellular/mobile
16 service providers now allow for their subscribers to access their device over the internet
17 and remotely destroy all of the data contained on the device. For that reason, the device
18 may only be powered in a secure environment or, if possible, started in "flight mode" which
19 disables access to the network. Unlike typical computers, many cellular/mobile telephones
20 do not have hard drives or hard drive equivalents and store information in volatile memory
21 within the device or in memory cards inserted into the device. Current technology provides
22 some solutions for acquiring some of the data stored in some cellular/mobile telephone
23 models using forensic hardware and software. Even if some of the stored information on
24 the device may be acquired forensically, not all of the data subject to seizure may be so
25 acquired.     For devices that are not subject to forensic data acquisition or that have
26 potentially relevant data stored that is not subject to such acquisition, the examiner must
27 inspect the device manually and record the process and the results using digital
28 photography. This process is time and labor intensive and may take weeks or longer.

                                              10
        Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.14 Page 14 of 15




 I          25.   Following the issuance of this warrant, I will collect the subject
 2 cellular/mobile telephones and subject them to analysis. All forensic analysis of the data
 3 contained within the telephones and their memory cards will employ search protocols
 4 directed exclusively to the identification and extraction of data within the scope of this
 5 warrant.
 6          26.   Based on the foregoing, identifying and extracting data subject to seizure
 7 pursuant to this warrant may require a range of data analysis techniques, including manual
 8 review, and, consequently, may take weeks or months. The personnel conducting the
 9 identification and extraction of data will complete the analysis within ninety (90) days,
IO absent further application to this court.
11                                       CONCLUSION
12          27.   Based on all of the facts and circumstances described above, there is probable
13 cause to conclude that RIVERA-Cruz, GONZALEZ, and ROJAS used their respective
14 Target Telephones to facilitate violations of Title 21, United States Code, Sections
15 841(a)(l), 846. The Target Telephones were likely used to facilitate the offense by
16 transmitting and storing data, which constitutes evidence of the conspiracy to distribute
17 methamphetamine.
18          25.   Because the Target Telephones were promptly seized during the arrest of
19 RIVERA-Cruz, GONZALEZ, and ROJAS's smuggling activities and have been securely
20 stored, there is probable cause to believe that evidence of the conspiracy to import
21 methamphetamine committed by RIVERA-Cruz, GONZALEZ, and ROJAS continues to
22 exist on the Target Telephones.
23 II
24 II
25 II
26 II
27 II
28

                                               11
       Case 3:19-mj-00201-LL Document 1 Filed 01/16/19 PageID.15 Page 15 of 15




 1         WHEREFORE, I request that the court issue a warrant authorizing DEA Special
 2 Agents and/or other federal and state law enforcement officers to search the items described
 3 in Attachments A-1 to A-7, and the seizure of items listed in Attachments B-1 to B-7 using
 4 the methodology described above.

 5
 6        I swear the foregoing is true and correct to the best of my knowledge and belief.
 7
 8
                                         ~--
                                           Special Agent
 9                                         Drug Enforcement Administration
10

11   Subscribed and sworn to before me this lk_ day of January, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              12
